Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2-3, 7-9, 11, 15, 16, 20, 21 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by US 20130140965 A1 to Franklin; Jeremy C. et al.

Re: Claim(s) 9
Franklin discloses a portable electronic device (Fig. 1), 
said portable electronic device comprising: a housing (Fig. 1 – 12 and Fig. 5 – 20’.  0035 - Enclosure 12, (sometimes referred to as a case, thin enclosure, housing, housing structure, or thin housing), may be formed of plastic, glass, ceramics, fiber composites, metal (e.g., stainless steel, aluminum, etc.), other suitable materials, or a combination of 
wherein said housing has an opening and a side wall having a perimeter edge that circumscribes said opening and that spans between an outer side surface of said side wall and an inner side surface of said side wall (Fig. 5 – 20’ comprises side walls 62’ and an opening.  0035 - Enclosure 12 may include a rear enclosure structure such as a planar glass member, plastic structures, metal structures, fiber-composite structures, or other structures. Enclosure 12 may also have sidewall structures. The sidewall structures may be formed from extended bent portions of the rear enclosure structure); 
a glass cover panel disposed at said opening of said housing (Fig. 5 – 20), 
said glass cover panel comprising a planar central region and a rounded perimeter region circumscribing said planar central region (Fig. 5 – 20 comprises 62 and 70); 
wherein said glass cover panel comprises a planar front surface that is circumscribed by an exposed rounded outer surface (see last citation); 
wherein said rounded perimeter region comprises said exposed rounded outer surface (Fig. 5 – 62 is rounded on the exterior); 
wherein said glass cover panel comprises a rear surface attached at said perimeter of said housing (Fig. 5 – bottom of 62 near 44 attaches to the surface around 44 of 62’),
wherein said outer side surface of said side wall of said housing at said perimeter edge is flush with said exposed rounded outer surface of said glass cover panel (Fig. 5 – evident in Figs. 1 and 5 that both the housing and glass panel surfaces are flush with each other), 

wherein said exposed rounded outer surface provides a smooth curved glass transition between said planar front surface of said glass cover panel and said outer side surface of said side wall of said housing (see analysis of previous 2 limitations); 
circuitry disposed in said housing and operable to detect a touch or proximity of a user at said planar front surface of said glass cover panel at said planar central region (0041 - Internal components 30 may include logic boards, printed circuit boards, rigid or flexible circuitry, integrated circuits, memory and storage, batteries, input-output components such as speakers, actuators, etc. or other components.  0037 - Device 10 may have a flexible or rigid display such as display 14 … Display 14 may be formed from multiple layers of material. These layers may include a touch sensor layer such as a layer on which a pattern of indium tin oxide (ITO) electrodes or other suitable transparent electrodes have been deposited to form a capacitive touch sensor array)’
and wherein said exposed rounded outer surface of said rounded perimeter region has multiple radii of curvature (Fig. 5 -  “62” on the left side of the glass panel with a radius of a curve on the outer side surface, while the other “62” on the right side of the glass panel has another radius of another curve of the outer side surface.  Therefore, the outer surface has a rounded perimeter region of multiple radii of curvature).

Re: Claim(s) 2
Franklin discloses wherein said portable electronic device comprises a device selected from the group consisting of (i) a smart phone, (ii) a cell phone, (iii) a tablet and (iv) a personal data device (0032 - electronic device 10 may be a laptop computer, a tablet computer, a somewhat smaller device such as a wrist-watch device, pendant device, or other wearable or miniature device, a cellular telephone, a media player, etc.).

Re: Claim(s) 3
Franklin discloses wherein said rounded perimeter region has a water-clear finish (Fig. 5 and 0033 - Device 10 may include a structural glass support member such as structural glass support member 20 … Structural glass support member 20 may be formed from a single piece of glass.  0006 - The structural glass support member may form a transparent cover layer for the flexible display so that the display is visible through the structural glass support member.  The Examiner points out that elements 62 which are construed as the rounded perimeter region are part of element 20 which is made of transparent glass (i.e. water clear finish) as noted above).

Re: Claim(s) 7
Franklin discloses wherein said planar central region has a thickness of less than 1.5 mm (0034 - Glass member 20 may have a thickness that allows glass member 20 to provide structural rigidity for device 10 such as a thickness from 0.6 mm to 1 mm)

Re: Claim(s) 8, 15, 20
Franklin discloses wherein said planar central region has a thickness of less than 1 mm (0034 - Glass member 20 may have a thickness that allows glass member 20 to provide structural rigidity for device 10 such as a thickness from 0.6 mm to 1 mm).

Re: Claim(s) 11, 16
Franklin discloses all the limitations of claims 11 and 16 as analyzed in the rejection of claims 1-3, and 7 above.

Re: Claim(s) 21
Franklin discloses wherein said rear surface of said glass cover panel comprises a planar rear surface, and wherein a planar perimeter region of said planar rear surface is attached at said perimeter edge of said housing (Fig. 5 – 44 on 20 attaches to 44 on 20’.  The Examiner points out that per the claim language, the planar rear surface and the planar perimeter region are not required to be in the same plane.  Thus surface 86 exists on a plane, and surfaces 44 exist on a plane.  The perimeter region in Fig. 5 is construed as being elements between the plane formed by elements 44 and the sidewall portion of element 20 bound by the plane formed by element 86.  See Figure 5 as annotated by the Examiner in the response to Applicant’s arguments above); 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 4-6, 12-14, 17-19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Franklin.


Re: Claim(s) 4-6, 12-14, 17-19
Franklin discloses those limitations as set forth in the rejection of claim(s) 1, 11, 16 above.
Franklin discloses an exposed rounded outer surface of said rounded perimeter region having a radius of curvature (Fig. 5 – elements 62).
Franklin does/do not appear to explicitly disclose particular values/limits for said radius of curvature.
However, the Examiner points out that selection of a particular radius of curvature amounts to a mere design choice.  Neither the specification nor the claimed limitations provide any rationale for why particular values are chosen.  On the contrary, the specification gives credence to a radius of curvature being merely a design choice (see instant specification 0017 - The radius of curvature of the perimeter surface or edges of the glass panel may be selected depending on the desired appearance or application of the glass cover panel).
Franklin invention by employing a design choice to provide a desired appearance.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415